         Case 3:13-cv-00257-JAM Document 321 Filed 11/02/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

FREDERICK KLORCZYK, JR., as co-             :   CIVIL ACTION NO. 3:13-cv-00257-JAM
administrator of the Estate of Christian R. :
Klorczyk, et al.,                           :
                                            :
                       Plaintiffs,
                                            :
                                            :
vs.
                                            :
                                            :   OCTOBER 31, 2018
SEARS, ROEBUCK AND CO., et al.,
                                            :
                       Defendants.          :

             NON-SEARS’ DEFENDANTS STATEMENT REGARDING
          CASE SCHEDULE IN RESPONSE TO COURT ORDER ECF NO. 319

       The Defendants, Shinn Fu Corporation, Shinn Fu Company of America, Inc., MVP

(H.K.) Industries, Ltd., and Wei Fu (Taishan) Machinery & Electric Co., Ltd. (collectively, the

“Defendants”), respectfully submit this statement regarding their position as to the current case

schedule and the upcoming summary judgment hearing, which is in response to the Court’s

October 26, 2018 Order (ECF No. 319).

       In response to that Order, the Plaintiffs filed their own position statement (ECF No. 320),

which prompted the undersigned counsel (Attorney Zakrzewski) to have a conference call with

Plaintiffs’ counsel (Attorneys Edinburgh and Orticelli). On that conference call, counsel agreed

that, if the Court concurs, the case should move forward with the non-Sears Defendants filing

their replies to the Plaintiffs’ oppositions to their dispositive motions and their motion to

preclude Plaintiffs’ expert Frederick Heath within the existing November 20, 2018 deadline.

Then, the case can proceed to a hearing on the pending motions, only insofar as they relate to the

non-Sears Defendants, on the presently-scheduled December 13, 2018 hearing date. Counsel

agreed that, at a later date, following either relief from Sears’ bankruptcy stay or the conclusion

of Sears’ bankruptcy, Sears, Roebuck and Co. can then have the opportunity to file its own reply
         Case 3:13-cv-00257-JAM Document 321 Filed 11/02/18 Page 2 of 3



briefs (which can include arguments specific to Sears, Roebuck and Co.) and have a hearing on

the pending motions insofar as they relate to it.

       Regarding proceedings subsequent to the Court’s decision on the non-Sears Defendants’

pending motions, counsel agreed that it would be helpful to have a status conference, either in

person or by telephone, to discuss the best way to move forward.



                                              DEFENDANTS,
                                              SHINN FU CORPORATION, SHINN FU
                                              COMPANY OF AMERICA, INC., MVP (HK)
                                              INDUSTRIES, LTD., and WEI FU (TAISHAN)
                                              MACHINERY & ELECTRIC CO., LTD.

                                              By:                 /s/ Steven J. Zakrzewski
                                                        Dennis O. Brown, Esq. (ct04598)
                                                        Steven J. Zakrzewski, Esq. (ct28934)
                                                        Gordon & Rees, LLP
                                                        95 Glastonbury Blvd., Suite 206
                                                        Glastonbury, CT 06033
                                                        Tele: (860) 278-7511
                                                        (860) 560-0185 (fax)
                                                        dbrown@gordonrees.com
                                                        szakrzewski@gordonrees.com




                                                    2
         Case 3:13-cv-00257-JAM Document 321 Filed 11/02/18 Page 3 of 3




                                CERTIFICATE OF SERVICE

I herby certify that a copy of the foregoing was filed electronically. Notice of this filing will be
sent by email, by operation of the Court’s electronic filing system, and served by mail on all
parties unable to accept electronic filing. Parties may access this filing through the Court’s
system.

                                                     /s/ Steven J. Zakrzewski
                                              Steven J. Zakrzewski




                                                 3
